19-23649-rdd       Doc 1649        Filed 09/02/20 Entered 09/02/20 10:52:47                     Main Document
                                               Pg 1 of 10




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)


    OMNIBUS ORDER GRANTING SECOND INTERIM FEE APPLICATIONS OF
  PROFESSIONALS FOR ALLOWANCE AND PAYMENT OF COMPENSATION FOR
    PROFESSIONAL SERVICES RENDERED AND FOR REIMBURSEMENT OF
                  ACTUAL AND NECESSARY EXPENSES

          Upon consideration of each of the applications (each, an “Application” and collectively,

the “Applications”) filed by those professionals identified on Schedule A hereto (each, an

“Applicant” and collectively, the “Applicants”), pursuant to sections 328, 331 and 503 of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), seeking allowance of interim compensation

for professional services rendered and reimbursement of actual and necessary expenses incurred

from February 1, 2020 (or the effective date of retention) through and including May 31, 2020

(the “Fee Period”) in connection therewith; and an independent fee examiner (the “Fee

Examiner”) having been appointed in these cases in accordance with the Order Authorizing

Appointment of Independent Fee Examiner Pursuant to 11 U.S.C. § 105(a) and Modifying


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-23649-rdd     Doc 1649     Filed 09/02/20 Entered 09/02/20 10:52:47             Main Document
                                          Pg 2 of 10




Interim Compensation Procedures for Certain Professionals Employed Pursuant to 11 U.S.C. §

327 [ECF No. 1023] (the “Fee Examiner Order”); and the Fee Examiner having reviewed the

Applications in accordance with the Fee Examiner Order; and the Fee Examiner and each

Applicant having agreed to the recommended fee and expense reductions as set forth on

Schedule A hereto; and the Fee Examiner having no objection to payment of each Applicant’s

fees and expenses in the amounts set forth on Schedule A hereto under the column heading

“Fees and Expenses Allowed for Second Interim Fee Application”; and the total amount of each

Applicant’s fees and expenses sought in the Fee Period together with the amounts allowed

pursuant to prior Fee Applications being set forth on Schedule B hereto; and due and proper

notice having been provided pursuant to Bankruptcy Rules 2002(a)(6) and (c)(2) and the Order

Authorizing Procedures for Interim Compensation and Reimbursement of Expenses for Retained

Professionals [ECF No. 529], and it appearing that no other or further notice need be provided;

and a hearing having been held on August 26, 2020 to consider the Applications (the

“Hearing”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a)-

(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.); and this matter being a core proceeding under 28 U.S.C. § 157(b); and venue

being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the record of

all of the proceedings had before the Court; and good and sufficient cause appearing for the relief

granted hereby; provided that the Fee Examiner in connection with future interim fee

applications and final fee applications take into account the Court’s concerns raised at the

Hearing,

       IT IS HEREBY ORDERED THAT


                                                 2
19-23649-rdd     Doc 1649      Filed 09/02/20 Entered 09/02/20 10:52:47            Main Document
                                           Pg 3 of 10




          1.    The Applications are granted as set forth on Schedule A hereto.

          2.    The Applicants are awarded, on an interim basis, (a) compensation for

professional services rendered during the Fee Period and (b) reimbursement for actual and

necessary expenses incurred by the Applicants, in the amounts set forth under the column

heading “Fees and Expenses Allowed for Second Interim Fee Application” on Schedule A

hereto.

          3.    The Debtors are authorized and directed to pay the Applicants promptly the

amounts of fees and expenses approved by this Order and set forth under the column heading

“Fees and Expenses Allowed for Second Interim Fee Application” on Schedule A hereto, to the

extent such amounts have not previously been paid.

          4.    This Order is a separate order for each Applicant and the appeal of any order with

respect to any Applicant shall have no effect on the allowed fees and expenses of the other

Applicants.

          5.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.



Dated: August 31, 2020
       White Plains, New York


                                                      /s/Robert D. Drain
                                                      HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
                     19-23649-rdd         Doc 1649        Filed 09/02/20 Entered 09/02/20 10:52:47                   Main Document
                                                                      Pg 4 of 10




                                                                        Schedule A

                                      Interim Fee Applications: February 1, 2020 through May 31, 2020

 Case No: 19-23649 (RDD)
 Case Name: In re Purdue Pharma L.P., et al.

                                              Fees Requested         Expenses            Agreed             Agreed                         Expenses
                       Date and Docket                                                                                 Fees Allowed for
                                                on Second          Requested on       Recommended        Recommended                      Allowed for
   Applicant             Number of                                                                                     Second Interim
                                               Interim Fee        Second Interim       Reduction of       Reduction of                  Second Interim
                         Application                                                                                   Fee Application
                                               Application        Fee Application         Fees2            Expenses2                    Fee Application
                                                                    Debtors’ Professionals

                          July 8, 2020
 PJT Partners LP                                  $900,000.00          $14,563.51                $0.00          $1,080.27        $900,000.00          $13,483.24
                         ECF No. 1356
   Cornerstone            July 8, 2020
                                                  $483,554.00                $0.00               $0.00              $0.00        $483,554.00                $0.00
    Research             ECF No. 1360
 Davis Polk &            July 15, 2020
                                               $19,433,107.75          $97,640.46          $77,079.50               $0.00     $19,356,028.25          $97,640.46
 Wardwell LLP            ECF No. 1390
                         July 15, 2020
AlixPartners, LLP                               $6,093,040.50         $112,995.42          $11,184.12          $21,193.50      $6,081,856.38          $91,801.92
                         ECF No. 1391
 Arnold & Porter         July 15, 2020
                                                  $543,466.74               $70.00         $12,500.00               $0.00        $530,966.74              $70.00
Kaye Scholer LLP         ECF No. 1392
                         July 15, 2020
King & Spalding
                           ECF No.              $4,636,674.50               $35.25          $6,211.10               $0.00      $4,630,463.40              $35.25
     LLP
                               1394



 2
   This represents the recommendation of the Fee Examiner and the applicable professional after submission of the Fee Examiners Report mutual consideration of
 the Fee Examiner's concerns.
                        19-23649-rdd        Doc 1649        Filed 09/02/20 Entered 09/02/20 10:52:47                  Main Document
                                                                        Pg 5 of 10




                                                 Fees Requested        Expenses           Agreed                Agreed                         Expenses
                          Date and Docket                                                                                  Fees Allowed for
                                                   on Second         Requested on      Recommended           Recommended                      Allowed for
      Applicant             Number of                                                                                      Second Interim
                                                  Interim Fee       Second Interim      Reduction of          Reduction of                  Second Interim
                            Application                                                                                    Fee Application
                                                  Application       Fee Application        Fees2               Expenses2                    Fee Application
  Wilmer Cutler
    Pickering               July 15, 2020
                                                    $294,865.56           $2,416.88         $10,488.30               $0.00      $284,377.26       $2,416.88
  Hale and Dorr             ECF No. 1395
      LLP
                            July 15, 2020
      KPMG LLP3                                    $2,000,637.75            $592.22         $30,000.00               $0.00    $1,970,637.75         $592.22
                            ECF No. 1396
                            July 15, 2020
Ernst & Young LLP                                   $595,000.00           $3,373.18               $0.00              $0.00      $595,000.00       $3,373.18
                            ECF No. 1400
                            July 15, 2020
       Jones Day                                    $735,002.54          $40,243.35         $10,000.00               $0.00      $725,002.54      $40,243.35
                            ECF No. 1406
 Skadden, Arps,
     Slate,                 July 15, 2020
                                                   $5,021,610.48         $19,770.49         $56,145.15               $0.00    $4,965,465.33      $19,770.49
 Meagher & Flom             ECF No. 1411
      LLP
                            July 17, 2020
      Dechert LLP                                  $3,434,410.64        $408,656.15          $4,179.50             $434.50    $3,430,231.14     $408,221.65
                            ECF No. 1439

                                                   Official Committee of Unsecured Creditors’ Professionals

   Akin Gump
    Strauss                 July 17, 2020
                                                 $17,563,479.00         $236,045.74        $154,951.00               $0.00   $17,408,528.00     $236,045.74
  Hauer & Feld              ECF No. 1441
      LLP
  Bedell Cristin            July 17, 2020
                                                      $30,288.00               $0.00         $3,283.30               $0.00       $27,004.70           $0.00
Jersey Partnership          ECF No. 1442

  3
      KPMG LLP has been jointly retained by the Debtors and the Official Committee of Unsecured Creditors.
                                                                                2
                   19-23649-rdd       Doc 1649    Filed 09/02/20 Entered 09/02/20 10:52:47           Main Document
                                                              Pg 6 of 10




                                        Fees Requested       Expenses          Agreed          Agreed                         Expenses
                    Date and Docket                                                                       Fees Allowed for
                                          on Second        Requested on     Recommended     Recommended                      Allowed for
   Applicant          Number of                                                                           Second Interim
                                         Interim Fee      Second Interim     Reduction of    Reduction of                  Second Interim
                      Application                                                                         Fee Application
                                         Application      Fee Application       Fees2         Expenses2                    Fee Application
                     July 17, 2020
Cole Schotz P.C.                          $2,535,250.50          $310.50        $3,219.50           $0.00    $2,532,031.00         $310.50
                     ECF No. 1443
                     July 17, 2020
 Jefferies LLC                             $900,000.00        $35,964.54            $0.00           $0.00      $900,000.00      $35,964.54
                     ECF No. 1444
Kurtzman Carson      July 17, 2020
                                           $222,215.06        $15,629.35            $0.00           $0.00      $221,518.23      $15,629.35
Consultants LLC      ECF No. 1445
                     July 17, 2020
 Province, Inc.                           $4,537,231.50        $7,777.02       $22,558.75           $0.00    $4,514,672.75       $7,777.02
                     ECF No. 1446

                       Ad Hoc Committee of Governmental and Other Contingent Litigation Claimants’ Professionals

Brown Rudnick        July 20, 2020
                                           $774,355.25         $7,160.00       $19,858.20           $0.00      $754,497.05       $7,160.00
    LLP              ECF No. 1454
                     July 20, 2020
Otterbourg, P.C.                           $336,192.00         $1,604.92        $5,000.00         $100.00      $331,192.00       $1,504.92
                     ECF No. 1456
                     July 20, 2020
 FTI Consulting                           $1,908,622.50       $12,265.84       $17,500.00           $0.00    $1,891,122.50      $12,265.84
                     ECF No. 1457
                     July 20, 2020
  Gilbert LLP                             $1,078,669.00       $23,191.60        $5,065.50         $286.20    $1,073,603.50      $22,905.40
                     ECF No. 1458
 Kramer Levin        July 20, 2020
  Naftalis &                              $1,568,914.50       $92,717.65       $11,945.00          $20.00    $1,556,969.50      $92,697.65
 Frankel LLP         ECF No. 1459

                                                               Fee Examiner


                                                                     3
                    19-23649-rdd       Doc 1649   Filed 09/02/20 Entered 09/02/20 10:52:47           Main Document
                                                              Pg 7 of 10




                                         Fees Requested      Expenses          Agreed          Agreed                         Expenses
                     Date and Docket                                                                      Fees Allowed for
                                           on Second       Requested on     Recommended     Recommended                      Allowed for
   Applicant           Number of                                                                          Second Interim
                                          Interim Fee     Second Interim     Reduction of    Reduction of                  Second Interim
                       Application                                                                        Fee Application
                                          Application     Fee Application       Fees2         Expenses2                    Fee Application
Bielli & Klauder,     July 17, 2020
                                             $83,375.00            $0.00            $0.00           $0.00       $83,375.00          $0.00
       LLC            ECF No. 1447




                                                                     4
                       19-23649-rdd          Doc 1649         Filed 09/02/20 Entered 09/02/20 10:52:47            Main Document
                                                                          Pg 8 of 10




                                                                           Schedule B

                                           Interim Fee Applications: Petition Date through May 31, 2020

Case No: 19-23649 (RDD)
Case Name: In re Purdue Pharma L.P., et al.

                                                          Total Fees                            Total Expenses     Total Expenses
                              Applicant                                    Total Fees Paid4
                                                          Requested                               Requested            Paid4

                                                                       Debtors’ Professionals

                           PJT Partners LP                 $1,920,000.00       $1,920,000.00        $101,019.94         $99,939.67

                             Cornerstone
                                                             $483,554.00        $483,554.00               $0.00              $0.00
                              Research
                           Davis Polk &
                                                          $43,491,901.05     $43,335,873.85         $387,362.16        $387,135.15
                           Wardwell LLP

                         AlixPartners, LLP                $13,316,453.50     $13,285,672.40         $437,977.21        $402,277.88

                       Arnold & Porter Kaye
                                                           $1,214,665.84       $1,182,766.31            $374.25            $374.25
                           Scholer LLP

                       King & Spalding LLP                $10,045,046.40     $10,024,038.29           $3,880.65           $3,791.93

                           Wilmer Cutler
                             Pickering                       $743,509.81        $720,962.51           $5,946.18           $5,946.18
                         Hale and Dorr LLP




4
    Includes amounts to be paid pursuant to this Order.
                      19-23649-rdd          Doc 1649      Filed 09/02/20 Entered 09/02/20 10:52:47                   Main Document
                                                                      Pg 9 of 10




                                                    Total Fees                                 Total Expenses         Total Expenses
                            Applicant                                   Total Fees Paid4
                                                    Requested                                    Requested                Paid4

                           KPMG LLP5                  $2,581,177.05         $2,536,177.05              $1,207.15             $1,207.15

                        Ernst & Young LLP               $795,000.00           $795,000.00             $32,534.18           $32,534.18

                            Jones Day                 $1,802,515.00         $1,771,948.75             $52,244.91           $52,244.91

                         Skadden, Arps,
                             Slate,
                                                      $8,945,316.58         $8,809,089.99             $45,440.61           $45,296.15
                         Meagher & Flom
                              LLP

                           Dechert LLP                $8,687,302.86         $8,670,330.21          $1,224,271.11         $1,222,703.52

                                                Official Committee of Unsecured Creditors’ Professionals

                        Akin Gump Strauss
                                                     $27,401,724.00        $27,123,050.57            $401,779.03          $399,761.71
                        Hauer & Feld LLP
                       Bedell Cristin Jersey
                                                         $30,288.00            $27,004.70                    $0.00              $0.00
                           Partnership

                         Cole Schotz P.C.             $2,535,250.50         $2,532,031.00                  $310.50            $310.50

                           Jefferies LLC              $1,800,000.00         $1,800,000.00            $111,168.43          $109,970.10

                         Kurtzman Carson
                                                        $232,944.28           $232,247.45             $30,620.89           $22,858.75
                         Consultants LLC

                           Province, Inc.             $9,402,434.00         $9,359,627.25             $39,382.83           $34,402.65


5
    KPMG LLP has been jointly retained by the Debtors and the Official Committee of Unsecured Creditors.
                                                                              2
19-23649-rdd         Doc 1649    Filed 09/02/20 Entered 09/02/20 10:52:47           Main Document
                                            Pg 10 of 10




                           Total Fees                             Total Expenses     Total Expenses
    Applicant                                 Total Fees Paid4
                           Requested                                Requested            Paid4

    Ad Hoc Committee of Governmental and Other Contingent Litigation Claimants’ Professionals

Brown Rudnick LLP           $1,909,577.00         $1,871,116.05        $18,233.89         $18,233.89

  Otterbourg, P.C.              $982,798.50        $966,301.00          $4,561.79           $4,296.49

  FTI Consulting            $5,091,687.50         $5,044,187.50        $27,660.89         $27,660.89

    Gilbert LLP             $2,025,604.75         $2,002,950.00        $45,409.74         $43,650.97

  Kramer Levin
 Naftalis & Frankel         $4,204,006.75         $4,174,366.50       $140,166.93        $139,379.47
        LLP

                                              Fee Examiner

 Bielli & Klauder,
                                 $83,375.00         $83,375.00              $0.00               $0.00
        LLC




                                                   3
